Title: List of Officers, 1–24 October 1757
From: Washington, George
To: 

 
A List of Oficers & The Dates of their Commissions

[c.1–24 October 1757]


               
                  Captains &their Names
                  Dates of ComnsMonth  day  Year
                  Lieutenants &their Names
                  Dates of ComnsMonth  day  Year
                  Ensigns&their Names
                  Dates of ComnsMonth  Day  Year
               
               
                  Mercer
                  Augt   15  1755
                  McNeill Capt. Lieut.
                  August   18  1755
                  Roy
                  Jany   31  1756
               
               
                  Waggener
                  Ditto   16  Ditto
                  
                  
                  
                  
               
               
                  Stewart
                  Ditto   18  Ditto
                  Bullett
                  Ditto   20  Ditto
                  Duncanson
                  June   28  Ditto
               
               
                  Lewis
                  Ditto   23  Ditto
                  Steuart
                  Ditto   21  Ditto
                  Sumner
                  Ditto   29  Ditto
               
               
                  Woodward
                  Ditto   25  Ditto
                  Blagg
                  Ditto   22  Ditto
                  Russell
                  Ditto   30  Ditto
               
               
                  Spotswood
                  Ditto   26  Ditto
                  Lomax
                  Ditto   26  Ditto
                  Lawson
                  
               
               
                  McKenzie
                  Septr    4  Ditto
                  Steenburgen
                  Ditto   27  Ditto
                  Speake
                  July     10  1757
               
               
                  
                  
                  Campbell
                  Ditto   30  Ditto
                  Fell Resignd
                  Ditto   11  Ditto
               
               
                  
                  
                  King
                  Septr      3  Ditto
                  Woodford
                  Ditto   13  Ditto
               
               
                  
                  
                  Baker
                  Ditto    4  Ditto
                  Starke
                  Ditto   25  Ditto
               
               
                  
                  
                  Gist
                  Octr      1  Ditto
                  Joseph Feint
                  
               
               
                  
                  
                  Buckner
                  June   29  1756
                  Coleby Chew
                  Octr      1  Ditto
               
               
                  
                  
                  Dangerfield
                  May     25  1757
                  
                  
               
               
                  
                  
                  Hubbard
                  Ditto   26  Ditto
                  
                  
               
               
                  
                  
                  Milner
                  Ditto   Ditto  Ditto
                  
                  
               
               
                  
                  
                  Flemming
                  Ditto   Do   Ditto
                  
                  
               
               
                  
                  
                  Price
                  Ditto   Do   Ditto
                  
                  
               
               
                  
                  
                  Thompson
                  July    24   Ditto
                  
                  
               
               
                  
                  
                  Smith
                  Ditto   25   Ditto
                  
                  
               
               
                  
                  
                  Weeden
                  Ditto   26   Ditto
                  
                  
               
               
                  
                  
                  Crawford
                  Ditto   27   Ditto
                  
                  
               
            
